UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                      2/27/2020


In re:
                                                                     03-MDL-01570 (GBD)(SN)
         TERRORIST ATTACKS ON
         SEPTEMBR 11, 2001                                                     ORDER

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

This document relates to:

         Doe v. Bin Laden, 09-CV-07055 (GBD)(SN)

         The Court has reviewed the parties’ Status Report and Proposed Discovery Plan. ECF

No. 152. For jurisdiction to be proper under the Foreign Sovereign Immunities Act’s

noncommercial torts exception, Plaintiffs must show both that Defendants’ tortious acts caused

Plaintiffs’ injuries and that Defendants’ actions were not discretionary. See 28 U.S.C.

§ 1605(a)(5)(A); see also In re Terrorist Attacks on September 11, 2001, 392 F.Supp.2d 539, 554

(S.D.N.Y. 2005). Both criteria are important to establish the Court’s subject matter jurisdiction.

Although the Defendant Islamic Republic of Afghanistan (the “Republic”) opposes discovery on

both issues and favors limited discovery on only the question of attribution, the Republic

previously requested an opportunity to conduct discovery generally on subject matter

jurisdiction. Moreover, such consolidated discovery is likely to be more expeditious than

piecemeal discovery and motion practice. Accordingly, the Court orders a deadline for discovery

180 days from the date of this Order’s issuance. The parties shall file a status letter on May 1,

2020, updating the Court on the status of discovery.
       Finally, the Court directs the Clerk of Court to amend the case caption to reflect that the

Plaintiff is Lynn Faulkner, in his personal capacity and as the executor of the estate of Wendy

Faulkner.

SO ORDERED.



DATED:         New York, New York
               February 27, 2020




                                                 2
